

Exhibit 10.20


EXECUTION VERSION




AMENDMENT NO. 1


TO


AMENDED AND RESTATED DISTRIBUTION AGENCY AGREEMENT


This Amendment No. 1 (this “Amendment”) to the Amended and Restated Distribution
Agency Agreement is made and entered into as of October 30, 2015 (the “Amendment
Effective Date”), by and between Western Alliance Bancorporation, a Delaware
corporation (the “Company”), and Credit Suisse Securities (USA) LLC (the
“Manager”), in order to amend that certain Amended and Restated Distribution
Agency Agreement (the “Agreement”), dated as of October 30, 2014, by and between
the Company and the Manager. Capitalized terms used herein and not defined shall
have the meanings set forth in the Agreement.


WHEREAS, the Company desires to file a final prospectus supplement, relating to
the Shares, with the Commission pursuant to Rule 424(b) under the Act in the
form furnished by the Company to the Manager in order to permit sales of the
Shares under the Agreement;


WHEREAS, the Agreement references that certain registration statement on Form
S-3 (File No. 333-181128), the effectiveness of which lapsed on May 14, 2015;


WHEREAS, the Company filed a new registration statement on Form S-3 (File No.
333- 203959) with the Commission on May 7, 2015, which became effective upon
filing; and


WHEREAS, the Company and the Manager desire to amend the Agreement in order to
reflect this change in the registration statement.


1.
Amendments. The Agreement is hereby amended as follows:



(a)
The first two clauses in Section 2(a) of the Agreement (ending with the second
semi-colon) are hereby deleted in their entirety and replaced with the
following:



A registration statement on Form S-3 (File No. 333-203959) (the “Initial
Registration Statement”) in respect of the Shares has been filed with the
Securities and Exchange Commission (the “Commission”); the Initial Registration
Statement and any post-effective amendment thereto, each in the form heretofore
delivered to you and, excluding exhibits to the Initial Registration Statement,
but including all documents incorporated by reference in the prospectus included
therein, became effective upon filing or have been declared effective by the
Commission in such form (as the case may be);


(b)
The following is hereby added as a new section immediately after Section 2(vv)
of the Agreement:



(ww) (i) At the time the Registration Statement initially became effective, (ii)
at the time of the most recent amendment thereto for the purposes of complying
with Section 10(a)(3) of the Act (whether by post-effective amendment,
incorporated report or form of prospectus), (iii) at the time the Company or any
person acting on its behalf (within the meaning, for this clause only, of Rule
163(c) under the Act) made any offer relating to the Shares in reliance on the
exemption in Rule 163 under the Act, and (iv) on the effective date of Amendment
No. 1 to this Agreement, the Company was or is (as the case may be) a
“well-known seasoned issuer” as defined in Rule 405 under the Act (based on the
relevant determination date under Rule 405).


(c)    The following is hereby added immediately after the last sentence in
Section 4(a) of the Agreement:


If (1) the Registration Statement is not available for the sales of the Shares
as contemplated by this Agreement or the Company is not a “well-known seasoned
issuer” as defined in Rule 405 under the Act and (2) the Company files a new
registration statement with respect to any additional Common Stock necessary to
complete such sales of the Shares and causes such registration statement to
become effective, then, after the



--------------------------------------------------------------------------------




effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3, and all references to “Basic
Prospectus” included in this Agreement shall be deemed to include the final form
of prospectus, including all documents incorporated therein by reference,
included in any such registration statement at the time such registration
statement became effective.


2.
Reference to and Effect on the Agreement. Except as specifically modified above,
the Agreement shall remain in full force and effect.



3.
Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York. The Company hereby submits to the
non-exclusive jurisdiction of the Federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Amendment or the transactions contemplated hereby. The Company
irrevocably and unconditionally waives any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Amendment or the
transactions contemplated hereby in Federal and state courts in the Borough of
Manhattan in The City of New York and irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such suit or proceeding
in any such court has been brought in an inconvenient forum.



4.
Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Amendment.


512269.07-PALSR01A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date.


WESTERN ALLIANCE BANCORPORATION
 
 
 
By:
/s/ Dale Gibbons
 
Name:
Dale Gibbons
 
Title:
Executive Vice President and
 
 
Chief Financial Officer



CREDIT SUISSE SECURITIES (USA) LLC
 
 
 
By:
/s/ Amit Grover
 
Name:
Amit Grover
 
Title:
Director




